NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas               956-318-2403 (FAX)



                                           March 06, 2014


      Hon. Bianca A. Medina
      Law Office of Reynaldo Martinez, Jr.
      915 Kinney Avenue
      Corpus Christi, TX 78401

      Hon. Ed Chapa
      Bonilla & Chapa
      P.O. Box 5488
      Corpus Christi, TX 78465


      Re:       Cause No. 13-13-00543-CV
      Tr.Ct.No. 07-6350-H
      Style:    In the Interest of M. M., A Child


              Enclosed please find the opinion and judgment issued by the Court on this date.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc:  347th District Court
           Hon. Patsy Perez, District Clerk/Nueces
           Hon. J. Rolando Olvera, Jr., Presiding Judge, Fifth Administrative Judicial Region